Per. Curiam.
In paragraph three as amended and filed May 10, 1975, the judgment of the Windsor Superior Court provides in part that plaintiff shall have judgment against defendants in the amount of “one-half of all mortgage payments he has made from January 27, 1975 to April 18, 1975.” The judgment is based in part on mortgage payments that are not ascertained as to amount and thus does not finally adjudicate the rights of the parties in this cause. As such, there is no final judgment from which an appeal can be properly taken to this Court. Woodard v. Porter Hospital, Inc., 125 Vt. 264, 214 A.2d 67 (1965); V.R.C.P. 54(b).

Appeal dismissed.